DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Patent 11,351,978 filed 05/17/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/06/2021, 10/29/2021, and 03/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 8-15, and 17-20 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-4, 6-12, and 14-17 of Uyeki, U.S. Patent 11,351,978. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.	In view of the above, since the subject matters recited in the claims 1-6, 8-15, and 17-20 of the instant application were fully disclosed in and covered by the claims 1-4, 6-12, and 14-17 of U.S. Patent 11,351,978, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (USPGPub 2018/0056982).	Claim(s) 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (USPGPub 2018/0056982).	As per claim 1, Endo discloses a computer-implemented method for actuating a vehicle operation power mode, comprising: 	receiving sensor data from at least one sensor of a vehicle (see at least paragraph 0074; wherein a presence of the passenger in a vehicle compartment is determined at step S101. Such determination at step S101 may be made based on a detection signal of an occupancy of the vehicle seat from the seat sensor); 	determining if at least one vehicle operation requirement is met based on analysis of the sensor data (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger); 	actuating an electric powered operation mode of the vehicle based on determining that the at least one operation requirement is met (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger); and 	modifying an operation of an electric battery of the vehicle to power the vehicle through the electric battery from being charged by a fuel powered engine of the vehicle based on the actuation of the electric powered operation mode (see at least paragraph 0078; wherein in the case that the vehicle Ve is operated autonomously without carrying a passenger, the HV mode is selected on a preferential basis. In this case, the vibrations and noises resulting from operation of the engine 1 will not be sensed by the passenger. In addition, the battery may be charged during propulsion in the HV mode so that the SOC level of the battery may be maintained to a preferable level).   	As per claims 2 and 11, Endo discloses wherein receiving the sensor data from the at least one sensor of the vehicle includes receiving occupant sensing data that pertains to a number of occupants that are seated within the vehicle (see at least paragraph 0074; wherein a presence of the passenger in a vehicle compartment is determined at step S101. Such determination at step S101 may be made based on a detection signal of an occupancy of the vehicle seat from the seat sensor).  	As per claims 3 and 12, Endo discloses wherein determining if the at least one vehicle operation requirement is met includes comparing the sensed number of occupants that are seated within the vehicle against an occupant threshold to determine if the sensed number of occupants meet or surpass the occupant threshold (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger; and select the hybrid mode in a case that the hybrid vehicle is operated autonomously without carrying the passenger).  	As per claims 4 and 13, Endo discloses wherein actuating the electric powered operation mode of the vehicle includes modifying a mode of operation of the vehicle from a fuel powered operation mode that includes an engine of the vehicle providing power to power the vehicle to the electric powered operation mode that includes a battery of the vehicle providing electric power to power the vehicle upon determining that the sensed number of occupants that are seated within the vehicle meet or surpass the occupant threshold (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger…see at least paragraph 0107; wherein the routine progresses to step S107 to shift the operating mode of the vehicle Ve from the HV mode to the EV mode by stopping the engine 1).  	As per claims 9, 18, and 20, Endo discloses further including actuating a fuel powered operation mode upon determining that the at least one operation requirement is not met, wherein the electric battery is configured to be charged by the fuel powered engine of the vehicle (see at least paragraph 0078; wherein in the case that the vehicle Ve is operated autonomously without carrying a passenger, the HV mode is selected on a preferential basis. In this case, the vibrations and noises resulting from operation of the engine 1 will not be sensed by the passenger. in addition, the battery may be charged during propulsion in the HV mode so thai the SOC level of the battery may be maintained to a preferable level).  	As per claim 10, Endo discloses a system for actuating a vehicle operation power mode, comprising: 	a memory storing instructions when executed by a processor (see at least Figure 2) cause the processor to: 	receive sensor data from at least one sensor of a vehicle (see at least paragraph 0074; wherein a presence of the passenger in a vehicle compartment is determined at step S101. Such determination at step S101 may be made based on a detection signal of an occupancy of the vehicle seat from the seat sensor); 	determine if at least one vehicle operation requirement is met based on analysis of the sensor data (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger); 	actuate an electric powered operation mode of the vehicle based on determining that the at least one operation requirement is met (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger); and 	modify an operation of an electric battery of the vehicle to power the vehicle through the electric battery from being charged by a fuel powered engine of the vehicle based on the actuation of the electric powered operation mode (see at least paragraph 0078; wherein in the case that the vehicle Ve is operated autonomously without carrying a passenger, the HV mode is selected on a preferential basis. In this case, the vibrations and noises resulting from operation of the engine 1 will not be sensed by the passenger. In addition, the battery may be charged during propulsion in the HV mode so that the SOC level of the battery may be maintained to a preferable level).  	As per claim 19, Endo discloses a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising: 	receiving sensor data from at least one sensor of a vehicle (see at least paragraph 0074; wherein a presence of the passenger in a vehicle compartment is determined at step S101. Such determination at step S101 may be made based on a detection signal of an occupancy of the vehicle seat from the seat sensor); 	determining if at least one vehicle operation requirement is met based on analysis of the sensor data (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger); 	actuating an electric powered operation mode of the vehicle based on determining that the at least one operation requirement is met (see at least abstract; wherein a controller that is configured to: determine an existence of a passenger in a vehicle compartment; select the electric vehicle mode in a case that the hybrid vehicle is operated autonomously while carrying the passenger); and 	modifying an operation of an electric battery of the vehicle to power the vehicle through the electric battery from being charged by a fuel powered engine of the vehicle based on the actuation of the electric powered operation mode (see at least paragraph 0078; wherein in the case that the vehicle Ve is operated autonomously without carrying a passenger, the HV mode is selected on a preferential basis. In this case, the vibrations and noises resulting from operation of the engine 1 will not be sensed by the passenger. In addition, the battery may be charged during propulsion in the HV mode so that the SOC level of the battery may be maintained to a preferable level).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Endo et al. (USPGPub 2018/0056982) in view of Dicker et al. (USPGPub 2022/0215499).	As per claims 5 and 14, Endo does not explicitly mention further including calculating a lease payment rate of the vehicle that is based on a duration of the actuation of the electric powered operation mode and a distance of travel during which the electric powered operation mode has been actuated during at least one trip of the vehicle.	However Dicker does disclose:	further including calculating a lease payment rate of the vehicle that is based on a duration of the actuation of the electric powered operation mode and a distance of travel during which the electric powered operation mode has been actuated during at least one trip of the vehicle (see at least paragraph 0048; wherein the fare meter can be based on individual transport service rates 164 for transport types, and can calculate the overall fare for a given ride or service transport based distance and/or time traveled from the start location to the destination).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dicker with the teachings as in Endo. The motivation for doing so would have been to accurately predict an upfront price 167 of requested transport services prior to the requesting user accepting the transport service, see Dicker paragraph 0049.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Endo et al. (USPGPub 2018/0056982), in view of Dicker et al. (USPGPub 2022/0215499), and further in view of Deng et al. (USPGPub 2020/0058044).	As per claim 6, Endo and Dicker do not explicitly mention further including calculating a discounted ride sharing fee that is charged to at least one ride sharing customer based on the lease payment rate and a geo-location of the vehicle.	However Deng does disclose:	further including calculating a discounted ride sharing fee that is charged to at least one ride sharing customer based on the lease payment rate and a geo-location of the vehicle (see at least paragraph 0108; wherein the on-demand service system 100 may determine the preset maximum discount based on the time point of receiving the order, the starting location, and the destination of the carpooling order, etc. The price may continuously keep decreased from an original price of the order by a preset granularity (e.g., 0.01)).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Deng with the teachings as in Endo and Dicker. The motivation for doing so would have been to provide carpooling to reduce travel costs and improve travel flexibility, see Deng paragraph 0003.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Endo et al. (USPGPub 2018/0056982) in view of Dudar (USPGPub 2019/0010885).	As per claim 7, Endo does not explicitly mention further including analyzing a throttle position of a vehicle throttle body to determine the actuation of the electric powered operation mode of the vehicle.	However Dudar does disclose:	further including analyzing a throttle position of a vehicle throttle body to determine the actuation of the electric powered operation mode of the vehicle (see at least paragraph 0049; wherein signals indicating engine speed, pedal position, and throttle position may be used to determine when the controller initiates entering electric mode).  
	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dudar with the teachings as in Endo. The motivation for doing so would have been to boost pressure to increase performance and fuel efficiency and reduce emissions, see Dudar paragraph 0002.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Endo et al. (USPGPub 2018/0056982) in view of Deng et al. (USPGPub 2020/0058044).	As per claim 15, Endo does not explicitly mention further including calculating a discounted ride sharing fee that is charged to at least one ride sharing customer based on the lease payment rate and a geo-location of the vehicle.	However Deng does disclose:	further including calculating a discounted ride sharing fee that is charged to at least one ride sharing customer based on the lease payment rate and a geo-location of the vehicle (see at least paragraph 0108; wherein the on-demand service system 100 may determine the preset maximum discount based on the time point of receiving the order, the starting location, and the destination of the carpooling order, etc. The price may continuously keep decreased from an original price of the order by a preset granularity (e.g., 0.01)).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Deng with the teachings as in Endo. The motivation for doing so would have been to provide carpooling to reduce travel costs and improve travel flexibility, see Deng paragraph 0003.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Endo et al. (USPGPub 2018/0056982), in view of Deng et al. (USPGPub 2020/0058044), and further in view of Dudar (USPGPub 2019/0010885).	As per claim 16, Endo and Deng do not explicitly mention further including analyzing a throttle position of a vehicle throttle body to determine the actuation of the electric powered operation mode of the vehicle.	However Dudar does disclose:	further including analyzing a throttle position of a vehicle throttle body to determine the actuation of the electric powered operation mode of the vehicle (see at least paragraph 0049; wherein signals indicating engine speed, pedal position, and throttle position may be used to determine when the controller initiates entering electric mode).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dudar with the teachings as in Endo and Deng. The motivation for doing so would have been to boost pressure to increase performance and fuel efficiency and reduce emissions, see Dudar paragraph 0002.

Allowable Subject Matter
Claim(s) 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach further including determining a number of zero-emission vehicle program credits that are provided to a manufacturer of the vehicle, wherein the number of zero-emission vehicle program credits are based on at least one: an aggregated duration of time or an aggregated distance of travel during which the electric powered operation mode has been actuated for plug in hybrid vehicles manufactured by the manufacturer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662